DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-12 are currently pending and have been examined in this application. This communication is the first action on the merits (FAOM).

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all of part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims.

Claim Objections
Claim 12 is objected to because of the following informalities: 
With respect to claim 12, the claim limitation “the passenger motion sickness index is transmitted to and stored remotely” is left ambiguous as to where the passenger motion sickness index is transmitted and stored remotely to. In the Specification, remotely is defined as “e.g. “cloud””. However, by stating “remotely” without a mention of a storage medium, the claim limitation could be interpreted as being stored to a system not a part of the claimed invention such as a smartphone. The Examiner recommends removing “to” after “transmitted” or including the location as to where the passenger motion sickness index is transmitted to.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“first control unit” introduced in claim 1;
“second control unit” introduced in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The structures for “first control unit” and “second control unit” are disclosed as corresponding to a computer or processor(s) and corresponding computer software for performing the claimed function (Specification, page 6, lines 4-16).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 5, the claim limitation “to induce forward boarding” is not sufficiently defined or explained within the Specification and appears to be a literal translation into English from a foreign document. A review of the Specification does not assist in understanding what it is meant by “to induce forward boarding”, but rather the review of the Specification raises further questions of clarity with regards to subject matter recited in the claim. For example, on page 11, lines 18, the Specification states “induce forward boarding for a passenger boarding in a reverse direction” which is unclear. 
For the purpose of examination in this Office Action, the Examiner has chosen to interpret the claim language “to induce forward boarding” as a suggestion to the passenger to seat near the front of the vehicle.
Furthermore, the claim limitation “wherein when the first threshold is larger than the first vehicle motion sickness index, the first control unit controls the autonomous vehicle to induce forward boarding” contradicts what is written within the Specification on page 17, lines 5-8, “When the first vehicle motion sickness index is larger than the first threshold (S220), the first comparing unit 26 controls the vehicle to guide a boarding location of the passenger to a location at which a vehicle motion is predictable, for example, a forward boarding location (S224)”. 
For the purpose of examination in this Office Action, the Examiner has chosen to interpret the claim consistent with the claim language instead of the language of the Specification.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 7, the claim limitation “may be” is ambiguous as to whether or not a degree of body change of the passenger is actually divided into n stages. Accordingly, the metes and bounds of the claimed subject matter have not been sufficiently defined as the scope of the claim is unclear.
For the purpose of examination in this Office Action, the Examiner has chosen to interpret the claim with the claim limitation “may be” omitted so claim 7 recites as “The system of claim 6, wherein a degree of the body change of the passenger is divided into n stages”

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the third vehicle motion sickness indexes".  There is insufficient antecedent basis for this limitation in the claim. 
Furthermore, the claim limitation “wherein when the second threshold is larger than the passenger motion sickness index, the second control unit controls the autonomous vehicle to travel for an X time at a vehicle speed according to the smallest third vehicle motion sickness index” contradicts what is written within the Specifications on page 17, line 19 to page 18, line 2, “When the passenger motion sickness index is larger than the second threshold (S320), the second comparing unit 36 calculates an expected route for X time after a present time through the navigation system and the like (S322), and estimates a third vehicle motion sickness index according to each vehicle behavior while changing a behavior, such as a speed and a direction, of the vehicle which is to move along the expected route (S324). Herein, the second comparing unit 36 controls the vehicle to travel the expected route with the behavior of the vehicle having the smallest third vehicle motion sickness index (S326)”.
Due to the great deal of confusion and uncertainty, as mentioned above, as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Larner et al. (US 20210164796 A1, hereinafter “Larner”) in view of Nakamura et al. (US 20220135054 A1, hereinafter “Nakamura”).
With respect to claim 1, Larner discloses a system for controlling an autonomous vehicle for reducing motion sickness, the system comprising:
a first control unit (Larner ¶ 4, “by one or more processors”) which estimates a first vehicle motion sickness index (Larner ¶ 79, “the total motion sickness value may be determined based on motion sickness values for each of the one or more portions of a given route”) that is determined by a travelling simulation of the autonomous vehicle performed with an analyzed target route (Larner Fig. 6) before travelling (Larner Fig. 9, block 940, “The vehicle is maneuvered according to the first route”, occurring after blocks 910, 920, and 930), compares a first threshold indicating a degree of sensitivity to motion sickness (Larner ¶ 83, “A lower threshold value may be set when a passenger is prone to motion sickness, … a higher threshold value may be set when a passenger is less prone to motion sickness”) according to passenger information (Larner ¶ 83, “the threshold value may be set by a passenger or may be determined based on the evaluation of a passenger”) before travelling with the first vehicle motion sickness index (Larner ¶ 83, “The total motion sickness values for each route of the set of routes may be compared with a threshold value”), and controls a boarding location of a passenger before travelling (Larner ¶ 91, “Based on the determined motion sickness values for each seat, a recommendation for a seat location for a passenger may be provided. The recommendation may also take into consideration passenger preferences and/or threshold values”); and
a second control unit (Larner ¶ 4, “by one or more processors”) which computes a passenger motion sickness index from… vehicle state information (Larner ¶ 93, “By taking into account a vehicle's accelerations”; ¶ 83, “actual traffic congestion and patterns detected while the vehicle is in route to the destination”) detected during travelling, compares a second threshold (Larner ¶ 83, “the threshold value may be set by a passenger or may be determined based on the evaluation of a passenger”) indicating the degree of sensitivity to motion sickness (Larner ¶ 83, “A lower threshold value may be set when a passenger is prone to motion sickness, … a higher threshold value may be set when a passenger is less prone to motion sickness”) according to passenger information during travelling with the passenger motion sickness index (Larner ¶ 86, “the actual total motion sickness value for the route overall may be determined to exceed the threshold value”), and controls a behavior of the autonomous vehicle (Larner ¶ 81, “the autonomous vehicle may automatically start operating using a less assertive driving style”) so as to reduce or eliminate a generation of a motion sickness causing frequency (Larner ¶ 81, “in order to achieve a lower actual motion sickness value and/or to match the determined total motion sickness value for the route overall”).
Larner does not disclose a second control unit which computes a passenger motion sickness index from passenger state information.
However, Nakamura, in the same field of invention teaches a second control unit which computes a passenger motion sickness index from passenger state information (Nakamura ¶ 31, “The motion sickness estimation device 100 processes the head motion information A(t), the biometric information B(t), … and outputs a motion sickness level O(t) of the occupant”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Nakamura into the invention of Larner because one of ordinary skill in the art would be motivated to update passenger’s actual motion sickness value without the input of the passenger (see at least Larner ¶ 81) and use a passenger’s sensitivity to recalibrate a motion sickness estimating unit to better estimate motion sickness (see at least Nakamura ¶ 33-37).

With respect to claim 2, Larner further discloses wherein the passenger information before the travelling includes boarding location information of the passenger (Larner ¶ 91, “Based on the determined motion sickness values for each seat, a recommendation for a seat location for a passenger may be provided. The recommendation may also take into consideration passenger preferences”) or vehicle movement prediction information of the passenger.

With respect to claim 3, Larner further discloses wherein the first vehicle motion sickness index is estimated as energy information (Larner ¶ 68, “The lateral, fore-aft, and vertical accelerations”; ¶ 69, “the sway motional sickness value may be calculated by taking a square root of the integral of the squared lateral acceleration”; ¶ 90, “the roll motional sickness value may be calculated by taking a square root of the rate of change of the roll acceleration, and the yaw motion sickness value by taking a square root of the rate of change of the yaw acceleration, and the pitch motion sickness value by taking a square root of the rate of change of the pitch acceleration”; wherein the first vehicle motion sickness index is estimated as energy information because it is based on acceleration values.) calculated in a motion sickness causing frequency band (Larner ¶ 68, “The lateral, fore-aft, and vertical accelerations for the given portion of the route may be passed through one or more filters related to motion sickness”) in vehicle data measured while the travelling simulation of the autonomous vehicle is performed (Larner Fig. 9, block 940, “The vehicle is maneuvered according to the first route”, occurring after blocks 910, 920, and 930).

With respect to claim 4, Larner further discloses wherein the vehicle data includes at least one of translational motion data in an X-axis direction of the autonomous vehicle, translational motion data in a Y-axis direction of the autonomous vehicle, translational motion data in a Z-axis direction of the autonomous vehicle (Larner ¶ 43, “track increases or decreases in speed and the direction of such changes”, “of such changes” related to pitch, yaw, or roll), rotational motion data around the X-axis of the autonomous vehicle (Larner ¶ 90, “Motion sickness values for each portion of each route may additionally be based on roll acceleration”), rotational motion data around the Y-axis of the autonomous vehicle (Larner ¶ 90, “pitch acceleration”), or rotational motion data around the Z-axis of the autonomous vehicle (Larner ¶ 90, “yaw acceleration”).

With respect to claim 5, Larner further discloses wherein when the first threshold is larger than the first vehicle motion sickness index (Larner ¶ 91, “Based on the determined motion sickness values for each seat, a recommendation for a seat location for a passenger may be provided. The recommendation may also take into consideration passenger preferences and/or threshold values”), the first control unit controls the autonomous vehicle to induce forward boarding (Larner ¶ 91, “a seat near the front of a vehicle may experience less acceleration”).

With respect to claim 6, Larner does not discloses wherein a passenger state index is computed in consideration of body change of the passenger for a travelling time up to a present time based on the passenger state information.
However, Nakamura, in the same field of invention teaches wherein a passenger state index is computed in consideration of body change of the passenger (Nakamura ¶ 31, “The motion sickness estimation device 100 processes the head motion information A(t), the biometric information B(t), … and outputs a motion sickness level O(t) of the occupant”) for a travelling time up to a present time based on the passenger state information (Nakamura ¶ 27, “variable t is a value (a positive integer) indicating the time when each piece of data has been acquired”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the teachings of Nakamura into the invention of Larner because one of ordinary skill in the art would be motivated to update passenger’s actual motion sickness value without the input of the passenger (see at least Larner ¶ 81) and use a passenger’s sensitivity to recalibrate a motion sickness estimating unit to better estimate motion sickness (see at least Nakamura ¶ 33-37).

With respect to claim 7, Larner does not discloses wherein a degree of the body change of the passenger may be divided into n stages.
However, Nakamura, in the same field of invention teaches wherein a degree of the body change of the passenger may be divided into n stages (Nakamura ¶ 39, “degree of motion sickness is classified into the following five stages by an occupant: “1: No problem at all, 2: Slightly uncomfortable, 3: Very uncomfortable, 4: Seriously uncomfortable, 5: Desire to stop immediately””)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the teachings of Nakamura into the invention of Larner because one of ordinary skill in the art would be motivated to evaluate the degrees of motion sickness based on the subjective evaluation of the occupants (see at least Nakamura ¶ 39).

With respect to claim 8, the combination of Larner and Nakamura teaches wherein the passenger state index is computed by assigning a weighted value (Nakamura ¶ 35, “The sensitivity S(t) is, for example, any numerical value greater than or equal to 0 … it is defined that the sensitivity is low when the sensitivity S(t) is between 0 and 1.0 and that the sensitivity is high when the sensitivity S(t) is greater than 1.0”) to information obtained by sensing the body change of the passenger (Nakamura ¶ 33, The habituation progress state determining unit 20 determines whether or not the occupant's habituation to the traveling situation is progressing on the basis of the biometric information of the occupant”; ¶ 33, “The habituation progress state determining unit 20 receives the biometric information B(t), determines the habituation progress state to the current traveling situation”; ¶ 35, “sets sensitivity to the traveling situation feature on the basis of the habituation progress state”; ¶ 36, “The sensory conflict amount correcting unit 50 corrects the sensory conflict amount on the basis of the sensitivity”; ¶ 36, “outputs a corrected sensory conflict amount D′(t) to the motion sickness estimating unit 60”; ¶ 37, “The motion sickness estimating unit 60 estimates the motion sickness state of the occupant on the basis of the corrected sensory conflict amount”).

With respect to claim 9, Larner further discloses wherein a second vehicle motion sickness index that is information on energy causing motion sickness due to the behavior of the autonomous vehicle (Larner ¶ 68, “The lateral, fore-aft, and vertical accelerations”; ¶ 69, “the sway motional sickness value may be calculated by taking a square root of the integral of the squared lateral acceleration”; ¶ 90, “the roll motional sickness value may be calculated by taking a square root of the rate of change of the roll acceleration, and the yaw motion sickness value by taking a square root of the rate of change of the yaw acceleration, and the pitch motion sickness value by taking a square root of the rate of change of the pitch acceleration”; wherein the first vehicle motion sickness index is estimated as energy information because it is based on acceleration values.) for a travelling time up to a present time (Larner ¶ 86, “the selected route and driving style may be changed in real-time when actual motion sickness values for a given portion of the route exceeds the determined motion sickness value for the given portion”) based on the vehicle state information is calculated.

With respect to claim 10, Larner further discloses wherein the passenger information during the travelling includes boarding location information of the passenger (Larner ¶ 91, “Real-time changes to a route and a driving style may be based on the seat location of the seat in which a passenger is”) or vehicle movement prediction information of the passenger.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Larner et al. (US 20210164796 A1, hereinafter “Larner”) in view of Nakamura et al. (US 20220135054 A1, hereinafter “Nakamura”), and in further view of Moriura et al. (US 20210031789 A1).
With respect to claim 12, Larner does not disclose wherein when the travelling of the autonomous vehicle is terminated, the passenger motion sickness index is transmitted to and stored remotely.
However, Moriura, in the same field of invention teaches wherein when the travelling of the autonomous vehicle is terminated, the passenger motion sickness index is transmitted to and stored remotely (Moriura ¶ 100, “the storage unit 416 may store the history of travel sickness on a person 200 basis. The history of travel sickness may include the history of estimation results of travel sickness by the estimation unit 412”; ¶ 99, “the estimation unit 412 may transmit information about travel sickness to the data center 50 and the telecommunications device 60 via the communications unit 42”; ¶ 103, “controller 40 may be implemented as a plurality of computers, and various functions of the controller 40”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Moriura into the invention of Larner because one of ordinary skill in the art would be motivated to store information related to motion sickness of the passenger so that the passenger will confirm his or her susceptibility to travel sickness and the history of travel sickness that he or she suffered in the past (see at least Moriura ¶ 99).

Conclusion
	The prior art made of record and not relied upon, which is considered pertinent to applicant’s disclosure, is listed on the attached form PTO-892.
	Tartz (US 20220001893 A1) teaches detecting a degree of motion sickness experienced by a user within a vehicle. A suitable combination of physiological data (heart rate, heart rate variability parameters, blood volume pulse, oxygen values, respiration values, galvanic skin response, skin conductance values, and the like), eye gaze data (e.g., images of the user), vehicle motion data (e.g., accelerometer, gyroscope data indicative of vehicle oscillations) may be utilized to identify the degree of motion sickness experienced by the user. One or more autonomous actions may be performed to prevent an escalation in the degree of motion sickness experienced by the user or to ameliorate the degree of motion sickness currently experienced by the user.
	Lev et al. (US 20210154430 A1) teaches provide at least one model indicative of a relationship between first values of one or more physiological parameters of a group of one or more persons and a first probability of the persons within the group to get motion sickness within one or more given time periods.
	Anderson et al. (US 20170136842 A1) teaches one or more suspension systems of a vehicle may be used to mitigate motion sickness by limiting motion in one or more frequency ranges.
The Examiner has found that Larner has similar features to the subject matter recited in claim 11. Larner ¶ 81 says “In situations where the actual motion sickness value is higher, the autonomous vehicle may automatically start operating using a less assertive driving style and/or take a different route in order to achieve a lower actual motion sickness value and/or to match the determined total motion sickness value for the route overall”, and Larner ¶ 35, “A driving style may represent a set of parameters at which a vehicle operates, such as speed and rate of acceleration… a vehicle may operate slightly below posted speed limits, for example 5 to 10 miles per hour below posted speed limits” is similar to the claim language of claim 11 in that Larner detects a state of motion sickness of the passenger and reduces its motion sickness index to match or be below that of the threshold set by the passenger.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN LEONG whose telephone number is (571)272-3396. The examiner can normally be reached Monday - Friday from 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN OLSZEWSKI can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.S.L./Examiner, Art Unit 3669                                                                                                                                                                                                        

/Nadeem Odeh/Primary Examiner, Art Unit 3669